Respondent, it appears, is under the impression that this court ordered judgment against him for the sum of $2,530.57. In that he is mistaken. March 19, 1932, there was a balance due Brown from the respondent in the above-mentioned amount, as stated in the foregoing opinion. That after March 19, 1932, Lessinger paid out certain moneys for Brown's use and benefit, and that respondent is entitled to credit for those items, there is no dispute. It follows that the trial court will apply the total of such items, pro tanto, to the payment of the said sum of $2,530.57, make appropriate findings and conclusions, and enter judgment accordingly.
The petition for rehearing is denied.
Givens, C.J., Morgan, JJ., and Sutton, D.J., concur.
Budge, J., took no part. *Page 364